

115 HR 4025 IH: Multiple Firearm Sales Reporting Modernization Act of 2017
U.S. House of Representatives
2017-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4025IN THE HOUSE OF REPRESENTATIVESOctober 11, 2017Mrs. Torres (for herself, Mr. Schneider, Mr. Engel, and Ms. Titus) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to expand to all firearms the requirement that Federal
			 firearms licensees report sales of 2 or more handguns to the same
			 unlicensed person within 5 consecutive business days.
	
 1.Short titleThis Act may be cited as the Multiple Firearm Sales Reporting Modernization Act of 2017. 2.Expansion of Federal firearm licensee multiple sales reporting requirement to all firearmsSection 923(g)(3)(A) of title 18, United States Code, is amended by striking pistols, or revolvers, or any combination of pistols and revolvers totalling two or more, and inserting firearms.
		